DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s affirmation of the election of group I, claims 1-8 in the reply filed on April 7, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Accordingly, claims 9-20 stand withdrawn from further consideration.

Claims Rejection 102/103
Claims 1-8 stand rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over SEXAUER et al (US 2019/0100921) as discussed in the last office action and reiterated below.
	Claim 1: Sexauer teaches highly reflective kaolin clay particles (para. 0011 -0012) and a coating on the kaolin clay (para. 0021). Sexauer does not report the stain-loss in numerical term but rather in pass or fail category. The stain test by Sexauer is conducted under the same conditions as the stain performance test to determine stain-loss of the instant specification, except for the duration. It is 4-day test in Sexauer vs. 14-day duration of the instant specification (compare the test at para. 0038 of Sexauer to the test at paragraph 0084 of the instant specification). In addition, the 1 shows that most commercial bentonite clays which are kaolin clays have a dust index of less than 5 even without any dust-controlling treatment (See Valenta, Figures 2-4 and col. 2, lines 52-63). Therefore, the calcined kaolin clays employed in Sexauer’s reflective particles are expected to have an inherent dust index of below 5 and with a certain coating level (after curing) the dust index is potentially reduced down to below 2.  As shown in the instant specification: Example 1 and Comparative Examples 1 & 2, at a wet coating level of 1%, the average dust index is 1.2, while at the wet coating level of below 1% (i.e. 0.9 wt%), the average dust index is above 3 (See instant specification, paragraph 0025, Example 1 and Comparative Examples 1 & 2, and page 43, Table 3).  Here, the wet coating level exemplified in Sexauer is 2 wt% % (Sexauer, para. 0032), thus it is necessary that the coated granules would possess a dust index below 2.
	Claims 2-3: The coating comprise: silanes, siloxanes, polysiloxanes, organo-siloxanes, silicates, organic silicates, silicone resins, acrylics, urethanes, polyurethanes, and glycol ethers (Sexauer, para.0022). The acrylics include fluoropolymer (Sexauer, page 3, Table 1).


 	Claims 5-7: The reflective particles of Sexauer comprise calcined kaolin clay coated with SILRES B1 3003 diluted in water which is exactly the same coating method comprising the same components in the same proportions as the those of the reflective particles exemplified in Example 1 of the instant specification (compare Example 3, para. 0031 of Sexauer to the description in Example 1, para. 0077 of the instant specification). Therefore, it is assumed that the coated reflective particles of Sexauer possess relative error, dust index, and stain loss values within or overlapping the claimed ranges. See discussion in claim 1 above.
	Claim 8: The base or substrate of the coated reflective particles is clay. See claim 1 above.

Response to Arguments
Applicant alleges that it is not just the raw materials that would affect the material properties in terms of dusting and staining loss, but also the manufacturing process.  In particular, Applicant argues that by utilizing “multiple heat zones” and a “fluidized bed”, the reflective particles of the invention exhibit low dust index and staining loss.  However, Applicant’s allegation is unsupported by the description.  The multiple heat zones and fluidized bed are designed for ease of processing (See paragraph 0009, lines 11-14) and no dust reduction is mentioned in the paragraphs cited by Applicants.  In addition, not just the use of fluidized bed, but any coating method that is “gentle” on 
In addition, the instant specification shows that at 1% wet coating level, the coated granules exhibit a dust index of below 2% while at 0.9% wet coating level, the coated granules exhibit a dust index of above 3% (See Example 1 and Comparative Examples 1 and 2, and page 43, Table 3).  Here, Sexauer teaches a wet coating of 2 wt% (para. 0032), thus it is necessary that the coated granules would possess a dust index below 2.

Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



July 24, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Provided by Applicant.